DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 6/28/2022. Claims 1-26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawing was received on 6/28/2022.  The drawing is acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 6/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11/250,009 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that each of the cited references: Hsu, Frank and Oberhofer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hsu teaches at para. 12: product reviewers may be regular consumers/users, experts, or both; para. 53: generating meaningful product or service ratings/rankings from multiple sources and with respect to multiple timeframes; para. 63-64: the quality (e.g., the reliability or accuracy) of a product rating system may be measured by comparing the generated rating based on information (such as reviews or rankings) obtained during one time period to the rating that would have been generated if the system had access to additional information about the product (such as sales numbers, revenues, and later reviews) from a later time period. Therefore, the quality/accuracy of ratings by reviewers in first time period and the later period are determined; para. 73: the product rating platform may incorporate a web-based rating service and clients may correspond to web browsers capable of accessing the web-based rating service. Thus, content rating scores are crowd-sourced measures of the belief states.
See para. 113: consumer and/or expert reviews may be matched to base products in a defined category. Each review may then be analyzed with respect to the associated base product and with respect to similar base products in the same category to determine an aggregate rating or score. Part of this process may include accounting for potential biases in the ratings/scores provided by the reviews; para. 146: for the digital camera category it may be desirable to include a base product's calculated combined expert score only if the number of expert reviews (n) is five or greater. Thus, not only the cited reference Hsu is relevant in relating to the argued limitations, Hsu does teach the argued limitations. In addition, the limitations dividing, …and later reviewers who are trusted as having after the fact knowledge is not cited in the claim limitations. Frank was applied to teach crowd sourced measures of the belief state not the argued limitations – See fig. 12.
The teaching of Oberhofer was applied to teach offer incentive to at least a portion of the first users having anSMRH:4881-6186-7813.1-4-Application Serial No. 17/582,500Docket No. 59DD-265698-US3 expert score higher than a certain threshold in claim 13. See para. 30: a rating infrastructure in which multiple good ratings helps to become "THE EXPERT" by increasing the score; incentives upon receipt of good ratings and or certain score levels; para. 39: rating peers for the solution provided to award "Peer of the month" or similar incentive awards or recognition as outstanding subject matter experts. Thus, the cited references are relevant art and do teach the argued limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20180047071) in view of Frank (US 20160300252).

As per claims 1, 14, Hsu et al. (US 20180047071) teaches
a system comprising: at least one hardware processor; and memory storing computer instructions configured to assist in having content items that are presented by a web browser or an application evaluated, the computer instructions when executed by the at least one hardware processor configured to cause the system (fig. 15; para. 73: the product rating platform may incorporate a web-based rating service and clients may correspond to web browsers capable of accessing the web-based rating service) to during a first time period that expires upon satisfaction of a first trigger condition: obtain first content ratings of a particular content item from first users, each first content rating defining a first user measure of a belief state of subject matter content in the particular content item, the subject matter content belonging to a particular topic area (para. 4: reviews provided by individual consumers (as well as other review sources) can have their own biases against certain manufacturers or product features, and this can have a negative impact on the reviews/scores they provide; para. 12: product reviewers may be regular consumers/users, experts, or both; para. 63-64: the quality (e.g., the reliability or accuracy) of a product rating system may be measured by comparing the generated rating based on information (such as reviews or rankings) obtained during one time period to the rating that would have been generated if the system had access to additional information about the product (such as sales numbers, revenues, and later reviews) from a later time period); 
generate one or more first content scores for the particular content item based on the first content ratings, the one or more first content scores defining one or more first crowd-sourced measures of the belief state of the subject matter content in the particular content item (fig. 1: ratings are collected from clients, 3rd party services and web sites etc.; para. 12: generate an aggregate score or rating based on processing and combining multiple reviews, where those reviews may be created by regular consumers, "experts", or both); 
assist in displaying for at least a first presentation period the first one or more content scores in association with the particular content item so that at least first consumers of the particular content item have access to the one or more first crowd-sourced measures of the belief state of the subject matter content in the particular content item during at least the first presentation period (figs. 11-12: display rating score of 91 one of the highest rated in relating to an item with 97 is the best camera and 15 is the worst camera; para. 91: a set of reviews and ratings across a given time period; para. 113: consumer and/or expert reviews may be matched to base products in a defined category. Each review may then be analyzed with respect to the associated base product and with respect to similar base products in the same category to determine an aggregate rating or score. Part of this process may include accounting for potential biases in the ratings/scores provided by the reviews); 
during a second time period that expires upon satisfaction of a second trigger condition, the second time period initiating after the first time period initiates: obtain second content ratings of the particular content item from second users, each second content rating defining a second user measure of the belief state of the subject matter content in the particular content item (para. 53: generating meaningful product or service ratings/rankings from multiple sources and with respect to multiple timeframes; para. 157: the candidate rating system or method is applied to product data at different points in time to generate product ratings that would have been created, given the information known at those points in time; para. 160: because the quality of product rating methods can be measured at different points in time, automated metrics generated by this approach can cover more potential scenarios than existing solutions); 
generate one or more second content scores for the particular content item, the one or more second content scores defining one or more second crowd-sourced measures of the belief state of the subject matter content in the particular content item, the one or more second crowd-sourced measures being defined as more accurate measures of the SMRH:4895-6809-3963.138Docket No. 59DD-265698-US3belief state of the subject matter content of the particular content item than the one or more first crowd-sourced measures (para. 53, 62, 64: the quality (e.g., the reliability or accuracy) of a product rating system may be measured by comparing the generated rating based on information (such as reviews or rankings) obtained during one time period to the rating that would have been generated if the system had access to additional information about the product (such as sales numbers, revenues, and later reviews) from a later time period. This computation of the "quality" of a rating system or methodology may then be used to compare alternative ways of generating product ratings, to enable selecting the best rating algorithm for use in a particular situation or with a particular set of data; para. 113: consumer and/or expert reviews may be matched to base products in a defined category. Each review may then be analyzed with respect to the associated base product and with respect to similar base products in the same category to determine an aggregate rating or score. Part of this process may include accounting for potential biases in the ratings/scores provided by the reviews); 
assist in displaying for at least a second presentation period the one or more second content scores in association with the particular content item so that at least second future consumers of the particular content item have access to the one or more second crowd-sourced measures of the belief state of the subject matter content in the particular content item during at least the second presentation period (para. 13-14: generating reliable product reviews and ratings/rankings from multiple sources and timeframes is to explicitly state the problem of product ranking as one of ''predicting" how popular and well received a product will be in the future; para. 53: generating meaningful product or service ratings/rankings from multiple sources and with respect to
multiple timeframes; para. 64, 79: display consumer ratings; para. 217: display search results and the associated overall product rating for each illustrated product. The search results may be provided with certain functionality based on the generated product rating, including the ability to rank results by the product rating or filter products by ratings); 
compare at least one of the one or more second content scores of the belief state of the subject matter content in the particular content item against each of the first content ratings of the subject matter content in the particular content item to determine an expert score for each of the first users as to the particular topic area; and issue the expert score as to the particular topic area to each of the first users (fig. 10: display content/item scores; para. 64, 146: expert scores, user score; para. 220: if digital cameras A and B were highly rated cameras made by a company with a reputation for producing highly rated products in general, then this information can be used to predict a high likelihood that a new model C will also be a highly-rated camera).
	Hsu teaches in fig. 1: ratings are collected from clients, 3rd party services and web sites etc. However, Hsu does not explicitly mention crowd sourced measures of the belief state.
	Frank teaches at crowd sourced measures of the belief state at para. 26: fig. 12 illustrates a system configured to compute a crowd-based result based on measurements of affective response that are corrected with respect to a bias; para. 78, 209. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hsu to include crowd sourced measures of the belief state, as taught by Frank, for the advantage of measuring and/or computing results of ratings more accurately in order to help users make informed decisions.
As per claims 2, 15, Hsu et al. teaches
wherein the belief state is truthfulness of the subject matter content in the particular content item (para. 13-14: casting product ranking/scoring as a prediction problem also provides a formal framework for automatically evaluating the quality (i.e., the accuracy/truthfulness or reliability) of a proposed product evaluation model).  

As per claims 3, 16, Hsu et al. teaches
wherein the belief state is bias of the subject matter content in the particular content item (para. 113: consumer and/or expert reviews may be matched to base products in a defined category. Each review may then be analyzed with respect to the associated base product and with respect to similar base products in the same category to determine an aggregate rating or score. Part of this process may include accounting for potential biases in the ratings/scores provided by the reviews).  Hsu does not teach the bias is political bias.
	Frank teaches bias ratings based on political views (para. 701: racial biases, political biases etc.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hsu to include the type of bias, e.g., political bias, as taught by Frank, for the advantage of measuring and/or computing results of ratings more accurately in order to help users make informed decisions.

As per claims 4, 17, Hsu et al. teaches
generate the one or more first content scores for the particular content item using Bayesian probabilities (para. 117-118, 142: the parameters of this Bayesian network (e.g., the probability of a purchasing consumer writing a review, the change in the rate of purchases over time) can be trained via an expectation-maximization algorithm over a dataset that comprises review count sequences for different products; para. 190, 214).  

As per claims 5, 18, Hsu et al. teaches
wherein the first trigger condition or the second trigger condition includes expiration of a time period (para. 64: the quality (e.g., the reliability or accuracy) of a product rating system may be measured by comparing the generated rating based on information (such as reviews or rankings) obtained during one time period to the rating that would have been generated if the system had access to additional information about the product (such as sales numbers, revenues, and later reviews) from a later time period. This computation of the "quality" of a rating system or methodology may then be used to compare alternative ways of generating product ratings, to enable selecting the best rating algorithm for use in a particular situation or with a particular set of data. Thus, the later time period is after the prior time period expired).  

As per claims 6, 19, Hsu et al. teaches
wherein the first trigger condition or the second trigger condition includes receiving a number of content ratings (para. 70, 142: the number of reviews written in a time period and the hidden variable(s) represent the number of people that purchase the product during the same time period and the number of people who have yet to write a review. At prediction time, one can substitute the inferred number of purchases for the number of reviews over a given time
period in the preceding formulas; para. 182, 226).  

As per claims 7, 20, Hsu et al. teaches
during an initial time period, SMRH:4895-6809-3963.139Docket No. 59DD-265698-US3obtain initial content ratings of the particular content item from initial users, each initial content rating defining an initial user measure of the belief state of the subject matter content in the particular content item; and generate one or more initial content scores for the particular content item, the one or more initial content scores defining one or more initial crowd-sourced measures of the belief state of the subject matter content in the particular content item (para. 12: product reviewers may be regular consumers/users, experts, or both; para. 63-64: the quality (e.g., the reliability or accuracy) of a product rating system may be measured by comparing the generated rating based on information (such as reviews or rankings) obtained during one time period to the rating that would have been generated if the system had access to additional information about the product (such as sales numbers, revenues, and later reviews) from a later time period; fig. 1: ratings are collected from clients, 3rd party services and web sites etc.); 
assist in displaying for at least an initial presentation period the one or more initial content scores in association with the particular content item so that at least initial consumers of the particular content item have access to the one or more initial crowd-sourced measures of the belief state of the subject matter content in the particular content item during at least the initial presentation period, no content score having been displayed prior to the initial presentation period (fig. 10: display content/item scores; para. 64: the quality (e.g., the reliability or accuracy) of a product rating system may be measured by comparing the generated rating based on information (such as reviews or rankings) obtained during one time period to the rating that would have been generated if the system had access to additional information about the product (such as sales numbers, revenues, and later reviews) from a later time period; para. 71, 146: expert scores, user score; para. 220: if digital cameras A and B were highly rated cameras made by a company with a reputation for producing highly rated products in general, then this information can be used to predict a high likelihood that a new model C will also be a highly-rated camera).
	Hsu teaches in fig. 1: ratings are collected from clients, 3rd party services and web sites etc. However, Hsu does not explicitly mention crowd sourced measures of the belief state.
	Frank teaches at crowd sourced measures of the belief state at para. 26: fig. 12 illustrates a system configured to compute a crowd-based result based on measurements of affective response that are corrected with respect to a bias; para. 78, 209. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hsu to include crowd sourced measures of the belief state, as taught by Frank, for the advantage of measuring and/or computing results of ratings more accurately in order to help users make informed decisions.

	Specification, para. 8 teaches “Various embodiments herein may utilize a news aggregator as a platform where individuals consume content items (e.g., news articles, news reports, blog articles, etc.) and can provide evaluations ( or ratings) of their beliefs (e.g., on a discrete scale from low to high), e.g., of the veracity or political bias of the content items which they are consuming ( e.g., reading, hearing and/or watching)”.

As per claims 8-9, 21-22, Hsu et al. teaches
wherein each content rating includes a discrete value between a low value and a high value; wherein each content rating further includes a confidence value associated with the discrete value (para. 129: rating with different numbers in range, e.g., digital camera might range from 50-80; para. 193: the gap
between these predictions is directly related to the confidence that the prediction is correct; para. 215.) Frank also teaches the limitation at para. 74, 905: discrete categories; para. 1161: discrete categorical value, a numerical value. 

As per claims 10, 23, Hsu et al. teaches
generate the one or more first content scores based on the expert score issued to each first user (para. 15-17, 53-54, 71: reviews and ratings are generated by expert sources and/or by consumers. One or more of the methods, functions, processes, or operations described herein relating to combining expert and consumer review ratings may be applied to a domain where consumer reviews/ratings can be collected individually or in aggregate).  

As per claims 11, 24, Hsu et al. teaches
wherein the one or more second content scores are also based on the first content ratings (para. 14-15: examples of information that may be desirable to include are time series aggregates of review ratings or review volume, product features, product price histories, brand-level reputation, historical manufacturer reliability data, or information about prior products within the same model line. This may be useful because the additional information has the potential to improve the quality of a ranking/rating function, and may allow high quality rankings and ratings to be generated for products based on less or sparser review information; para. 71, 113: consumer and/or expert reviews may be matched to base products in a defined category. Each review may then be analyzed with respect to the associated base product and with respect to similar base products in the same category to determine an aggregate rating or score. Part of this process may include accounting for potential biases in the ratings/scores provided by the reviews; para. 134, 155).  

As per claims 12, 25, Hsu et al. teaches
during the second time period: capture second user behavior information of each second user of the second users; and evaluate based on the second user behavior information whether to accept each second content rating of the second content ratings from each second user of the second users (para. 13-14, 113: consumer and/or expert reviews may be matched to base products in a defined category. Each review may then be analyzed with respect to the associated base product and with respect to similar base products in the same category to determine an aggregate rating or score. Part of this process may include accounting for potential biases in the ratings/scores provided by the reviews; para. 136: eliminate outliers; para. 157-160, 203-205: a reviewer may rate a cellphone camera as having excellent image quality and a midrange SLR camera as having average image quality, but most likely the images captured by the SLR camera are much better than those captured by the cellphone camera).
	Frank also teaches at para. 74: reviewer negative/positive biases, behaviors…; para. 312, 476, 710: the different behavior with respect to the first and second events may cause a system to perform different operations; para. 1390: by comparing the same user's measurements corresponding to different locations, we are effectively using each user as their own control.

Claims 13, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 20180047071) in view of Frank (US 20160300252) and further in view of Oberhofer (US 20100169148).
As per claims 13, 26, Hsu et al. teaches at para. 153, 159, 222: generate a set of statistical quantities about the product such as (# user reviews, # expert reviews, # recent reviews, average expert/user score. Frank teaches para. 4: compensation provided to users who contribute measurements; para. 840: acquiring measurements of affective response may involve some form of expenditure by the user (e.g., cost of hardware, battery power, time spent by the user having certain experiences, and/or a cost of having the certain experiences). Thus, a user that provides measurements of affective response to other entities (e.g., the collection module 120), may expect to be rewarded for the measurements by being provided some form of compensation; para. 1237.
Hsu and Frank do not explicitly teach incentive.
	Oberhofer teaches at para. 4, 39: rating peers for the solution provided to award "Peer of the month" or similar incentive awards or recognition as outstanding subject matter experts. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hsu and Frank to include incentive awards or recognition as outstanding subject matter experts, as taught by Oberhofer, for the advantage of encourage knowledgeable reviewers to rate products/items.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gable (US 9285973) teaches at col. 4:6-13: bias scores or bias-related analysis of the content via the user’s device. Li (US 20150019640) teaches at para. 5: content recommendations; para. 31: concept score, bias values, rating functions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        7/26/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163